817 S.W.2d 59 (1991)
Ramon GARCIA, Ramon Garcia P.C., and Texas Commerce Bancshares
v.
Edward and Sandra ROBINSON.
No. D-0949.
Supreme Court of Texas.
October 16, 1991.
Rehearing Overruled November 20, 1991.
*60 James P. Wallace, Austin, Dana Allison Lester, Brownsville, Guy Allison, Corpus Christi, Thomas J. Sims, Houston, Roger W. Hughes, Tom Lockhard, Harlingen, Fred Knapp, Jr., Houston, for petitioner.
Bob Roberts, Austin, Roberto M. Garcia, Edinburg, Larry J. Doherty, Houston, for respondent.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
Under common law, a creditor's acceptance of a check bearing the notation "in full payment" or similar language operates as an accord and satisfaction. See Industrial Life Insurance Co. v. Finley, 382 S.W.2d 100, 106 (Tex. 1964). Petitioner Ramon Garcia asks us to decide whether Tex. Bus. 1.207 abrogates this common-law rule. The court of appeals held that it does, and reversed summary judgment in favor of Garcia. 804 S.W.2d 238. The court of appeals should not have reached this issue, however, because the Robinsons did not raise it in the trial court or brief it on appeal. See Tex.R.Civ.P. 166a(c); Vawter v. Garvey, 786 S.W.2d 263 (Tex.1990). We neither approve nor disapprove of the court of appeals' discussion or resolution of this question.
Although the court of appeals decided the case on improper grounds, there is no reversible error in its judgment. Accordingly, we deny both parties' applications for writ of error.